Citation Nr: 0509009	
Decision Date: 03/25/05    Archive Date: 04/01/05

DOCKET NO.  03-36 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had Air Force active service from April 1968 to 
April 1972 (including Vietnam service from December 1968 to 
December 1969).

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from January and June 2003 rating decisions 
by the Nashville, Tennessee, Regional Office (RO), which 
denied service connection for a back disability, tinnitus, 
bilateral hearing loss, and hypertension.  A February 2004 RO 
hearing was held.  During a subsequent November 2004 Travel 
Board hearing held before the undersigned Board Member, 
appellant expressly withdrew the issue of service connection 
for hypertension from appellate status.  

This appeal is being REMANDED to the RO, via the Appeals 
Management Center in Washington, DC; and VA will provide 
notice if further action is required on appellant's part.


REMAND

With regard to the back disability service connection claim, 
the service medical records reveal that in the early 1970's, 
appellant was treated for back pain and muscle spasms, and 
acute low back strain was diagnosed.  On January 1972 service 
separation examination, no findings or diagnoses pertaining 
to a chronic back disability were noted, although in an 
attendant medical questionnaire, appellant indicated that he 
had or had had recurrent back pain.  In February and March 
2004 written statements, a private physician reported that he 
had initially treated appellant in May 1972 for degenerative 
disc disease, hearing loss, and tinnitus; that his medical 
records had subsequently been destroyed; and that, in his 
opinion, constant jarring from riding in military vehicles 
was a strong factor in contributing to appellant's problems.  

The evidentiary record also includes private clinical records 
dated from 1974 to 1991, which revealed that in April 1975, a 
few years after service, appellant had low back pain 
complaints.  During a recent hearing, he testified that in 
1991, he reinjured his back at work.  Other private clinical 
records included evidence of lumbar degenerative disc disease 
on diagnostic studies in 2002.  The Board must consider only 
independent medical evidence to support its findings rather 
than provide its own medical judgment.  Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  Since appellant has not been 
afforded appropriate VA examination with medical opinion 
rendered addressing the etiology of his back disability, such 
examination with medical opinion should be arranged by the 
RO.  

With respect to the hearing loss and tinnitus service 
connection issues, the service records indicate that during 
his Air Force service, appellant's military occupational 
specialty was vehicle operator/dispatcher.  An audiometric 
test was conducted on April 1968 service enlistment 
examination, which revealed pure tone thresholds recorded as 
25 decibels or less between 1000 and 4000 Hertz, although 
greater than 25 decibels at 6000 Hertz as indicated in the 
actual automatic audiometer graph form.  Appellant's service 
medical records reveal that in April 1968, he was placed on a 
physical profile for hearing loss, with restrictions for 
exposure to high level noise levels; and in October 1969, he 
was placed on a permanent physical profile for high frequency 
hearing loss.  An audiometric test was conducted on service 
separation examination, which revealed pure tone thresholds 
recorded as 25 decibels or less between 1000 and 4000 Hertz, 
although greater than 25 decibels at 6000 Hertz.  On January 
2003 VA audiologic examination, appellant provided a history 
of in-service noise exposure, including flightline work and 
engine and aircraft noise, post-service occupational noise 
exposure without ear protection, and recreational noise 
exposure, including hunting without ear protection and 
motorcycle riding; and a history of right ear periodic 
tinnitus for the past 20 years.  An audiometric test revealed 
pure tone thresholds recorded as at least 35 decibels at 3000 
and 4000 Hertz, bilaterally.  Since the evidentiary record 
does not include any VA medical opinion addressing the 
etiology of any hearing loss and claimed tinnitus, a VA 
audiologic and/or ear, nose, and throat (ENT) examination 
with medical opinion should be arranged by the RO.  

It is also unclear whether the RO has sought any relevant 
employment medical records that may exist.  Such records, if 
any, might contain material information regarding the claimed 
disabilities at issue.

Accordingly, the case is REMANDED for the following:

1.  The RO should request appellant 
to provide any relevant clinical 
records pertaining to the claimed 
back, hearing, and tinnitus 
disabilities, not presently 
associated with the claims folder, 
in his possession, as well as the 
complete names and addresses of any 
physicians or medical facilities 
which have provided such treatment.  
Records should include employment, 
insurance, or other such records, 
including any available records of 
the injury of the back at work.  All 
available, actual clinical records 
(as distinguished from physicians' 
statements based upon recollections 
of previous treatment), to the 
extent such records are not 
presently associated with the claims 
folder, should be obtained from the 
specified health care providers.  
The appellant should be requested to 
sign and submit appropriate consent 
forms to release any private medical 
reports to the VA.  Any records 
obtained should be associated with 
the claims folder.

2.  With respect to the issue of 
entitlement to service connection 
for a low back disability, the RO 
should arrange appropriate 
examination.  The examiner should 
review the entire claims folder and 
express an opinion, including degree 
of probability in terms of is it at 
least as likely as not (i.e., is 
there at least a 50 percent 
probability) as to the following:  
Is any currently manifested chronic 
back disability causally or 
etiologically related to military 
service (i.e., what is the 
approximate date of onset of any 
chronic low back disability)?  

3.  With respect to the issue of 
entitlement to service connection 
for bilateral defective hearing 
disability and tinnitus, the RO 
should arrange appropriate 
examination(s), such as VA 
audiologic and/or ENT examination.  
The examiner(s) should review the 
entire claims folder and express 
opinion, including degree of 
probability in terms of is it at 
least as likely as not (i.e., is 
there at least a 50 percent 
probability) as to the following:  
Is any currently manifested 
bilateral defective hearing 
disability and tinnitus causally or 
etiologically related to military 
service (i.e., what is the 
approximate date of onset of 
appellant's bilateral defective 
hearing disability and tinnitus)?  
If appellant's current bilateral 
defective hearing disability or 
tinnitus preexisted service, did it 
permanently worsen as a result of 
such service versus natural 
progression of an underlying disease 
process?  

The examination report(s) should 
contain an adequate discussion of 
appellant's medical history, as well 
as clinical findings upon which the 
diagnosis is based, and provide a 
sufficient rationale for the medical 
conclusions.  If these matters 
cannot be medically determined 
without resort to mere conjecture, 
this should be commented upon by the 
examiner(s) in the report(s).

4.  The RO should consider any 
additional evidence and readjudicate 
the appellate issues with 
consideration of applicable court 
precedents and statutory and 
regulatory provisions, under all 
appropriate legal theories.  

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  No action by the 
appellant is required until he receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested development. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




